

 S1596 ENR: To designate the facility of the United States Postal Service located at 2082 Stringtown Road in Grove City, Ohio, as the “Specialist Joseph W. Riley Post Office Building”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 1596IN THE SENATE OF THE UNITED STATESAN ACTTo designate the facility of the United States Postal Service located at 2082 Stringtown Road in
 Grove City, Ohio, as the Specialist Joseph W. Riley Post Office Building.1.Specialist Joseph W. Riley Post Office Building(a)DesignationThe facility of the United States Postal Service located at 2082 Stringtown Road in Grove City, Ohio, shall be known and designated as the Specialist Joseph W. Riley Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Specialist Joseph W. Riley Post Office Building.Speaker of the House of RepresentativesVice President of the United States and President of the Senate